IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-530-CV



CONSOLIDATED FINANCIAL RESOURCES, INC.,

	APPELLANT

vs.



SOUTHWEST ECONOMETRICS, INC.,

	APPELLEE


 


FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 218,040, HONORABLE STEVE RUSSELL, JUDGE PRESIDING

 


 
PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).  
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Jones and Kidd
Dismissed on Appellant's Motion
Filed:  December 7, 1994
Do Not Publish